GARRARD, Judge,
dissenting.
I respectfully dissent. Accepting the evidence and inferences favoring Bowman as true, as we are bound to do, the bank told Bowman that it had not taken a security interest in Hill's 1985 crops and that it would not do so.
If the question before us was whether that might have justified Bowman in loaning the expense money and estop the bank from asserting a pre-existing priority to the crop proceeds, I would agree with the majority. But that is not the issue. Indeed, had Bowman lent the money and taken a security interest in return there would be no doubt of its priority. The problem is that it failed to do so. Thus, the issue is whether the bank's conduct reasonably induced Bowman to fail to take a security interest to protect its loan.
As the majority points out, to create a promissory estoppel there must not only be a promise but it must be one which (1) the promisor should reasonably expect to induce action or forbearance of a definite and substantial character; (2) in fact induces such action or forbearance; ard (8) injustice can be avoided only by enforcement of the promise. Tipton Co. Farm Bur. Co-op v. Hoover (1985), Ind.App., 475 N.E.2d 38.
From the materials before the court it is apparent that Bowman was generally aware of Hill's financial problems and, in fact, contacted a number of Hill's other creditors to ascertain that they had no outstanding liens on Hill's crops (other than the lien taken by Precision Soya which provided the seed for the 1985 crop).
Under the cireumstances disclosed by the record it appears to me that no reasonable jury could determine that the bank should reasonably have expected Bowman to fail to take a security interest if it made the *844loan to Hill In addition, for Bowman's actual reliance (assuming such was the case) to satisfy the requirement for a promissory estoppel, that reliance must have been reasonable. Citizen's State Bank v. Peoples Bank (1985), Ind.App., 475 N.E.2d 324. Again, under the circumstances here known to Bowman I believe no reasonable jury could find that requirement satisfied. While it is only the bank that Bowman seeks to estop, his knowledge of Hill's other debts and creditors is germane to the reasonableness of his failure to take a security interest at all because there is no contention that the bank's promise was that it would give Bowman priority over its own claim. Had it done that, an altogether different picture would be presented. In contrast Bowman is forced to contend that it took no security interest at all simply because the bank stated it would take none.
I would find no genuine issue and would affirm the trial court.